Case: 14-50042          Document: 00512972659              Page: 1        Date Filed: 03/17/2015




                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT        United States Court of Appeals
                                                               Fifth Circuit

                                                                                              FILED
                                                                                           March 17, 2015
                                            No. 14-50042
                                                                                           Lyle W. Cayce
                                                                                                Clerk
WENDY DAVIS; MARC VEASEY; PAT PANGBURN; FRANCES DELEON;
DOROTHY DEBOSE; SARAH JOYNER; VICKY BARGAS; ROY BROOKS,

                 Plaintiffs - Appellees

v.

GOVERNOR GREG ABBOTT, In His Official Capacity as Governor of the
State of Texas; CARLOS CASCOS; THE STATE OF TEXAS,

                 Defendants - Appellants

-----------------------------------------------------------------------------

LEAGUE OF UNITED LATIN AMERICAN CITIZENS (LULAC); Domingo
Garcia,

                  Plaintiffs - Appellees

v.

GREG ABBOTT, In His Official Capacity; THE STATE OF TEXAS,

                    Defendants - Appellants




                     Appeals from the United States District Court
                           for the Western District of Texas


Before STEWART, Chief Judge, and JONES and HIGGINSON, Circuit
Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
    Case: 14-50042    Document: 00512972659     Page: 2   Date Filed: 03/17/2015




      This appeal involves the shifting legal landscape under the Voting
Rights Act and its impact on Plaintiffs’ entitlement to attorneys’ fees. Leading
up to the 2012 state Senate elections in Texas, Texas failed to gain
preclearance of its recently enacted Senate redistricting plan as required under
then-existing law. Because Texas’s new plan had not been precleared,
Plaintiffs filed a lawsuit and successfully blocked the plan for the 2012
elections. A three-judge district court panel in San Antonio enjoined Texas’s
plan and ordered an interim plan in its place. But after the election, the
Supreme Court held that the Voting Rights Act’s coverage formula, which
automatically subjected Texas to the preclearance requirement, was
unconstitutional. Regardless, after the Court’s decision, Texas repealed the
contested redistricting plan and adopted the court-imposed plan in its place,
thus mooting Plaintiffs’ lawsuit. The district court then awarded Plaintiffs
attorneys’ fees and costs. Texas appealed. Because we conclude that the district
court erroneously characterized Plaintiffs as prevailing parties, we reverse.
                       FACTS AND PROCEEDINGS
      In the summer of 2011, the Voting Rights Act required Texas (and a
handful of other jurisdictions) to get “preclearance” from the Attorney General
or the United States District Court for the District of Columbia before
enforcing any new voting-related laws. See 42 U.S.C. § 1973c, declared
unconstitutional in part by Shelby Cnty., Ala. v. Holder, 133 S. Ct. 2612 (2013).
Because of this requirement, Texas filed a declaratory judgment action before
a three-judge district court in Washington, D.C. in July 2011, seeking
preclearance of a new state Senate redistricting plan that Texas had enacted
earlier that summer (Plan S148 or “the 2011 plan”). Plaintiffs intervened as
defendants in the D.C. case and opposed preclearance of the 2011 plan.
      While the preclearance proceedings were pending in D.C., a group of
plaintiffs led by state Senator Wendy Davis filed suit before a different three-
     Case: 14-50042       Document: 00512972659          Page: 3     Date Filed: 03/17/2015



                                       No. 14-50042
judge district court in San Antonio seeking to enjoin Texas’s 2011 plan. 1
Plaintiffs first challenged the 2011 plan (S148) because it had not, and likely
would not, receive Section 5 preclearance from the D.C. court (the “Section 5
claim”). Plaintiffs also challenged the 2011 plan because it allegedly violated
Section 2 of the Voting Rights Act, as well as the Fourteenth and Fifteenth
Amendments (the “Section 2 and constitutional claims”). They alleged that
even if the D.C. court precleared the 2011 plan, the plan could not be
administered because it diluted the voting strength of minority voters in two
counties in North Texas. Further, Plaintiffs alleged that the 2011 plan
dismantled the coalition of minority voters that had elected Davis in Senate
District 10. Next, Plaintiffs also sought to enjoin Texas from using its old state
Senate plan (S100) because it was malapportioned in violation of the
Fourteenth Amendment (the “malapportionment claim”). Finally, Plaintiffs
sought to impose a new plan that remedied all of these violations, and they
also requested fees and costs.
       On September 29, 2011, the San Antonio district court enjoined
implementation of the 2011 plan because it had not been precleared under
Section 5. The court’s order stated that the injunction would “be effective as a
permanent injunction, subject to being lifted by order of the Court as
appropriate.” This injunction, however, did not pause the election cycle in
Texas, and the 2012 election deadlines were fast approaching. Because the
2011 plan was still not precleared and because the old plan (S100) would have




       1 Plaintiffs Wendy Davis, Marc Veasey, Roy Brooks, Vicky Bargas, Pat Pangburn,
Frances DeLeon, Dorothy DeBose, and Sarah Joyner filed suit on September 22, 2011. On
October 19, 2011, the district court consolidated this case with a similar lawsuit filed by the
League of United Latin American Citizens (“LULAC”) and Domingo Garcia. We refer to these
parties collectively as “Plaintiffs.”
       The Defendants in this lawsuit are Governor Greg Abbott, Secretary of State Carlos
Cascos, and the State of Texas. We refer to Defendants collectively as “Texas.”
                                              3
    Case: 14-50042      Document: 00512972659   Page: 4   Date Filed: 03/17/2015



                                 No. 14-50042
violated the Fourteenth Amendment’s one-person, one-vote requirement, the
district court created an interim plan that Texas could use in the 2012 Senate
elections.
      The district court’s first attempt at fashioning an interim plan was Plan
S164. This plan restored Senate District 10 to its pre-2011 configuration and
altered five other Senate districts to accommodate that change. In the order
issuing Plan S164 on November 23, 2011, the district court insisted that the
“interim map is not a ruling on the merits of any claims asserted by the
Plaintiffs in this case” and instead was simply imposed to “maintain[] the
status quo as to the challenged district pending resolution of the preclearance
litigation [in D.C.]”
      Texas appealed to the Supreme Court. In its appeal, Texas challenged
only the November 23 order implementing Plan S164; it did not appeal the
district court’s September 29 order blocking the 2011 plan. Texas argued that
the district court was required to impose Texas’s 2011 plan as an interim
remedy instead of imposing a court-crafted plan (Plan S164) to govern the 2012
elections.
      In Perry v. Perez, the Supreme Court rejected Texas’s position. See 132
S. Ct. 934, 940 (2012) (per curiam). Although the Court did vacate the district
court’s order implementing Plan S164, it did not hold that a court-imposed
interim plan would always be impermissible. See id. at 940, 944. Instead, the
Court preliminarily recognized that the San Antonio district court had the
“unwelcome obligation” of creating an interim plan for Texas’s 2012 primaries
and elections. Id. at 940 (citation omitted). The Court then remanded the case
to the district court to develop an interim plan that was consistent with two
newly announced standards. The Court first explained that district courts
must use states’ legislatively enacted plans “as a starting point” and depart
from those plans only in limited circumstances. Id. at 941. Then, for the Section
                                       4
    Case: 14-50042     Document: 00512972659     Page: 5    Date Filed: 03/17/2015



                                  No. 14-50042
2 and constitutional claims, the Court clarified that an interim plan should
deviate from an enacted plan only if “those legal challenges are shown to have
a likelihood of success on the merits.” Id. at 942. For the Section 5 claim,
however, the Court articulated a different standard, recognizing that only the
district court in D.C. had jurisdiction over the merits of Section 5 claims. Id.
For those claims, the district court’s interim plan should alter only those
aspects of the state’s enacted plan “that stand a reasonable probability of
failing to gain § 5 preclearance.” Id. Under this standard, the district court was
to determine whether the Plaintiffs’ Section 5 challenges in the D.C. court were
“not insubstantial.” Id.
      On remand, Plaintiffs proposed an interim plan that restored Senate
District 10 to its pre-2011 configuration. Texas did not object, instead reserving
its defenses for the final-judgment stage of the case. The district court
approved Plaintiffs’ proposed plan on February 28, 2012, and ordered that the
plan (Plan S172 or the “interim plan”) be used for the 2012 state Senate
elections. The district court once again qualified that it was not ruling on the
merits of any of Plaintiffs’ challenges to the 2011 plan:
            This interim plan is not a final ruling on the merits of any claims
      asserted by the Plaintiffs in this case or any of the other cases associated
      with this case. Nor is it intended to be a ruling on the merits of any claim
      asserted in the case pending in the United States District Court for the
      District of Columbia. Rather, this interim plan is a result of preliminary
      determinations regarding the merits of the Section 2 and constitutional
      claims presented in this case, and application of the “not insubstantial”
      standard for the Section 5 claims, as required by the Supreme Court’s
      decision in Perry v. Perez.

      In a March 19, 2012 order explaining the interim plan, the district court
reiterated that it had applied the standard announced in Perry v. Perez. It
further explained that, in adopting the interim plan, it “limited [its] changes
in the State’s enacted plan to those aspects of the plan ‘that stand a reasonable

                                        5
     Case: 14-50042         Document: 00512972659           Page: 6     Date Filed: 03/17/2015



                                         No. 14-50042
probability of failing to gain §5 preclearance.’” And once again, the district
court emphasized that the “order applies only on an interim basis for the 2012
elections to the Texas Senate” and that “[n]othing in this order . . . represents
a final judgment on the merits as to any claim or defense in this case, nor does
it affect any future claim for attorney’s fees.” The district court’s March 19,
2012 order did not mention Plaintiffs’ Section 2 claim. 2
       On August 28, 2012, the district court in D.C. denied preclearance of
Texas’s 2011 plan. Texas v. United States, 887 F. Supp. 2d 133 (D.D.C. 2012),
vacated, 133 S. Ct. 2885 (2013). The D.C. court concluded that “the Senate Plan
was enacted with discriminatory purpose as to SD 10” and that “Texas has not
shown that the Senate Plan was enacted without discriminatory intent.” Id. at
166. Texas again appealed to the Supreme Court. Meanwhile, Texas held its
2012 election using the court-imposed interim plan, and Senator Wendy Davis
was reelected.
       Next, a quick chain of events in June 2013 complicates the issues raised
in this appeal. First, while Texas’s appeal of the preclearance denial was still
pending in the Supreme Court, the Texas Legislature repealed the 2011 plan
and adopted the district court’s interim plan (Plan S172) without change. This
prompted Plaintiffs to ask the Supreme Court to dismiss as moot Texas’s
appeal of the D.C. court’s preclearance denial on June 24, 2013. The next day,
on June 25, 2013, the Supreme Court decided Shelby County, Alabama v.
Holder, 133 S. Ct. 2612 (2013), finding unconstitutional Section 4(b) of the
Voting Rights Act—the section containing the coverage formula that
automatically required Texas to seek Section 5 preclearance. Although the


       2 In its later order granting Plaintiffs’ attorneys’ fees, the district court explained that,
“[g]iven the Court’s conclusion under the § 5 standard, the Court did not need to consider
whether Plaintiffs had demonstrated a substantial likelihood of success on the § 2 and
Fourteenth Amendment claims because those claims were also remedied through
implementation of the § 5 interim remedy.”
                                                 6
     Case: 14-50042       Document: 00512972659         Page: 7    Date Filed: 03/17/2015



                                      No. 14-50042
Court reaffirmed the validity of Section 2 and “issue[d] no holding on [Section]
5 itself,” the Court held that Section 4(b)’s coverage formula could “no longer
be used” because it was based on outdated data. Id. at 2619, 2630–31. The day
after Shelby County came down, on June 26, 2013, then-Governor Rick Perry
signed the bill repealing the 2011 plan, adopting the new Senate plan (that is,
the district court’s interim plan), and making the plan immediately effective.
Finally, on June 27, 2013, the Supreme Court vacated the D.C. district court’s
judgment denying preclearance of Texas’s 2011 plan and remanded the case
for further consideration in light of Shelby County and possible mootness. See
Texas, 133 S. Ct. 2885. 3
       Back again in the San Antonio district court, the three-judge panel
denied as moot Texas’s pending motions on July 1, 2013. Because “[a]ll claims
and issues, with the exception of attorneys fees and costs, ha[d] been resolved”
at that point, the district court then asked the parties to submit a proposed
judgment form or dismissal order. Unable to agree on a judgment or order, the
parties submitted competing proposals. Texas urged the district court to enter
an “order” dismissing the case as moot. In its proposal, Texas did not ask the
district court to lift its injunction against the 2011 plan, and its proposed order
did not directly refer to Plaintiffs’ Section 5 claim. Although Plaintiffs agreed
that their Section 2 and constitutional claims should be dismissed as moot,
they asked the district court to enter a final “judgment” under Federal Rule of
Civil Procedure 58 reflecting their success on their malapportionment and
Section 5 claims.
       The district court did not adopt either proposal. Instead, on September
4, 2013, the district court entered a “final judgment” 4 that states:


       3The D.C. district court later dismissed the preclearance case as moot.
       4Texas initially appealed this Final Judgment to this court, arguing that the district
court had improperly entered a final judgment on the merits instead of dismissing the case
                                             7
     Case: 14-50042       Document: 00512972659         Page: 8    Date Filed: 03/17/2015



                                      No. 14-50042
              This Court previously ORDERED, ADJUDGED and DECREED:
             that Plaintiffs’ request for declaratory relief was granted to the
       extent that Senate plan S100, the benchmark plan, violates the one-
       person, one-vote requirements of the Equal Protection Clause of the
       Fourteenth Amendment to the United States Constitution and will not
       be used for any further elections;
             that Plaintiffs’ request for injunctive relief was granted such that
       Senate plan S148, the 2011 enacted plan, has been permanently enjoined
       from implementation and no elections have been or will be held
       thereunder; and
             that Plan S172, which was reviewed under the standard set forth
       in Perry v. Perez and restored district 10 to near benchmark
       configuration and remedied the constitutional infirmities being asserted
       by Plaintiffs, was to be used for the 2012 election.
              It is further ORDERED, ADJUDGED and DECREED:
             that because (1) Plan S148 has been repealed, (2) Plaintiffs agree
       that Plan S172 does not violate the Voting Rights Act or the
       Constitution, and (3) Plaintiffs do not seek any further relief with regard
       to Plan S148, Plaintiffs’ remaining claims under § 2 of the Voting Rights
       Act and the Constitution are DISMISSED AS MOOT; and
             that, as prevailing parties, Plaintiffs are awarded their reasonable
       attorneys’ fees and costs.
After additional briefing on Plaintiffs’ prevailing-party status and the proper
amount of attorneys’ fees, the district court awarded Plaintiffs $360,659.68 in
attorneys’ fees and costs. The district court held that the “interim relief
obtained by Plaintiffs before Defendants mooted the case” rendered Plaintiffs
prevailing parties entitled to this award. Finally, on January 15, 2014, the
district court issued a supplemental order awarding Plaintiffs an additional
$2,718.75 in attorneys’ fees. This appeal timely followed. The notice appealed
from “any and all orders and rulings that were adverse to [Texas].”




as moot. Plaintiffs moved to dismiss the appeal for lack of jurisdiction, and a motions panel
granted Plaintiffs’ motion.
                                             8
     Case: 14-50042        Document: 00512972659          Page: 9     Date Filed: 03/17/2015



                                        No. 14-50042
                               STANDARD OF REVIEW
       “This court reviews an award of attorneys’ fees for abuse of discretion,
reviewing factual findings for clear error and legal conclusions de novo.”
LifeCare Mgmt. Servs. LLC v. Ins. Mgmt. Adm’rs Inc., 703 F.3d 835, 846 (5th
Cir. 2013) (citing Dearmore v. City of Garland, 519 F.3d 517, 520 (5th Cir.
2008)). Whether a party is a “prevailing party” entitled to fees is a legal
question that the court reviews de novo. Petteway v. Henry, 738 F.3d 132, 136–
37 (5th Cir. 2013).
                                       DISCUSSION
       On appeal, Texas raises two primary issues. First, it contends that
because Plaintiffs did not prevail on any of their claims, the district court erred
in awarding Plaintiffs attorneys’ fees. Second, Texas requests that this court
vacate the district court’s interim-relief orders. 5 We address each issue in turn.
       I.     Prevailing-Party Status
       The threshold issue on appeal is whether Plaintiffs were prevailing
parties on any of their claims in the San Antonio district court. In an action
seeking “to enforce the voting guarantees of the fourteenth or fifteenth
amendment, the court, in its discretion, may allow the prevailing party . . . a
reasonable attorney’s fee.” 42 U.S.C. § 1973l(e) (emphasis added). The term



       5  Texas also argues that the district court lacked jurisdiction to enter a “judgment” in
the case and instead should have entered an “order” dismissing the case as moot. Because
the district court did exactly that, this argument is unavailing. The district court’s September
4, 2013 entry was titled “final judgment,” but it also “dismissed as moot” Plaintiffs’ Section 2
and constitutional claims. The judgment did not award any new relief to Plaintiffs, other
than an award of attorneys’ fees. And the judgment did not alter any of the relief that the
district court had “previously” awarded Plaintiffs. Instead, the judgment merely summarized
the relief that had been rendered, and that the district court believed warranted a fee award
for Plaintiffs. Thus, given the content of the entry, the “judgment” was functionally a
jurisdictional dismissal of the Section 2 and constitutional claims and a judgment on the issue
of attorneys’ fees. And technically, this “judgment” on attorneys’ fees was not “final” until the
district court determined the amount of fees. See S. Travel Club, Inc. v. Carnival Air Lines,
Inc., 986 F.2d 125, 131 (5th Cir. 1993) (per curiam).
                                               9
    Case: 14-50042      Document: 00512972659        Page: 10     Date Filed: 03/17/2015



                                     No. 14-50042
“prevailing party” is a legal term of art. See Buckhannon Bd. & Care Home,
Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001). 6
      Although fee-shifting statutes do not define “prevailing party,” the
Supreme Court has offered guidance on the term. “The touchstone of the
prevailing party inquiry . . . is the material alteration of the legal relationship
of the parties in a manner which Congress sought to promote in the fee
statute.” Sole v. Wyner, 551 U.S. 74, 82 (2007) (internal quotation marks and
citation omitted). “A prevailing party must be one who has succeeded on any
significant claim affording it some of the relief sought, either pendente lite or
at the conclusion of the litigation.” Tex. State Teachers Ass’n v. Garland Indep.
Sch. Dist., 489 U.S. 782, 791 (1989). “[A] plaintiff [must] receive at least some
relief on the merits of his claim before he can be said to prevail.” Hewitt v.
Helms, 482 U.S. 755, 760 (1987) (emphasis added). Therefore, “an injunction
or declaratory judgment, like a damages award, will usually satisfy [the
prevailing-party] test,” Lefemine v. Wideman, 133 S. Ct. 9, 11 (2012) (per
curiam), and plaintiffs are likewise entitled to fees when they prevail through
a settlement that is enforced through a consent decree entered by the district
court, see Maher v. Gagne, 448 U.S. 122, 129–30 (1980).
      Before 2001, many circuit courts of appeals recognized the “catalyst
theory” of prevailing-party status. See, e.g., Foreman v. Dallas Cnty., Tex., 193
F.3d 314, 319–21 (5th Cir. 1999) (discussing the Fifth Circuit’s application of
the catalyst theory). Under the catalyst theory, a plaintiff could obtain
attorneys’ fees if the plaintiff won the relief sought and could demonstrate that
the lawsuit itself caused the defendant to alter its conduct. Id. at 320. Plaintiffs
could satisfy the causation requirement by demonstrating that the lawsuit was


      6 Because of their similar language and purpose, § 1973l(e) of the Voting Rights Act
and 42 U.S.C. § 1988 are identically construed. See Riddell v. Nat’l Democratic Party, 624
F.2d 539, 543 (5th Cir. 1980).
                                           10
    Case: 14-50042      Document: 00512972659    Page: 11   Date Filed: 03/17/2015



                                  No. 14-50042
“a significant catalyst in motivating the defendants to alter their behavior.” Id.
at 320–21 (internal quotation marks and citation omitted). The Supreme Court
rejected this approach. In Buckhannon, the Court emphasized that there must
be “judicial imprimatur on the change” in the legal relationship between the
parties. 532 U.S. at 605. That meant that private settlements and a
defendant’s voluntary change in conduct no longer satisfied the prevailing-
party test. See id. at 604 n.7, 605.
      In the wake of Buckhannon, this court has developed a three-part test
for evaluating prevailing-party status: “(1) the plaintiff must achieve
judicially-sanctioned relief, (2) the relief must materially alter the legal
relationship between the parties, and (3) the relief must modify the defendant’s
behavior in a way that directly benefits the plaintiff at the time the relief is
entered.” Petteway, 738 F.3d at 137. Ultimately, “the fee applicant bears the
burden of establishing entitlement to an award.” Hensley v. Eckerhart, 461
U.S. 424, 437 (1983).
      Applying this test, the district court here concluded that Plaintiffs were
prevailing parties. On the first prong of the test, the district court concluded
that Plaintiffs obtained judicially-sanctioned relief: first, “an injunction
preventing use of the enacted [2011] plan,” and second, a court-imposed
“interim plan to govern the upcoming [2012] election.” The district court
further characterized the interim plan that the parties agreed to as “a
judicially approved settlement or consent decree.” Next, on the second prong,
the district court concluded that this relief materially altered the legal
relationship between the parties: it changed the redistricting plan that
governed the 2012 election. Finally, on the third prong, the district court
concluded that this relief directly benefitted Plaintiffs, who were able to vote




                                       11
    Case: 14-50042       Document: 00512972659          Page: 12     Date Filed: 03/17/2015



                                       No. 14-50042
in their desired districts in the 2012 election. In sum, the district court
concluded that Plaintiffs were prevailing parties entitled to attorneys’ fees. 7
       On appeal, Texas contends that the district court erred because Plaintiffs
are not “prevailing parties” on any of their claims. Plaintiffs, however, argue
that they obtained “complete victory.” Below, we discuss each of Plaintiffs’
claims in turn and ultimately agree with Texas that Plaintiffs were not
prevailing parties.
       A. Section 5 and Malapportionment Claims
       Texas’s primary argument is that Texas—not Plaintiffs—is the
prevailing party on the Section 5 and malapportionment claims. 8 According to
Texas, after the Supreme Court decided in Shelby County that Texas could no
longer be subject to the Voting Rights Act’s preclearance requirement, the
district court’s interim-relief orders based on Section 5 “immediately” became
unconstitutional, making Texas the prevailing party. Texas, however, waived
its opportunity to raise this argument in the district court. It is true that
Supreme Court pronouncements must be given full retroactive effect in all
cases open on direct review at the time of the Court’s ruling, as this case was
when Shelby County was decided. See Harper v. Va. Dep’t of Taxation, 509 U.S.
86, 97 (1993). But by the time Texas raised its Shelby County argument in the
district court, Texas had already mooted the entire lawsuit by repealing the
2011 plan and adopting the interim plan in its place. 9 In other words, when


       7 The district court also went on to evaluate what amount of fees was reasonable.
Texas, however, only appeals from the district court’s prevailing-party determination and
admits that it is not challenging the reasonableness of the fee award.
       8 We discuss these two claims together because the district court would not have

needed to address the malapportionment challenge to Texas’s pre-2011 plan if Texas had not
been subject to Section 5’s preclearance requirements.
       9 Texas admitted during oral argument that it did not present its Shelby County

argument to the district court during the merits phase of the litigation. Instead, it was only
during the fee litigation—when Texas had already mooted the lawsuit—that Texas raised
this argument.
                                             12
    Case: 14-50042     Document: 00512972659      Page: 13    Date Filed: 03/17/2015



                                   No. 14-50042
Texas raised this argument, the district court no longer had jurisdiction to
entertain it. See Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338, 344
(5th Cir. 2013) (“If a claim is moot . . . a court has no constitutional jurisdiction
to resolve the issues it presents.” (internal quotation marks and citation
omitted)). Once a district court no longer has jurisdiction to resolve the
plaintiffs’ claims on the merits, the defendant cannot continue to collaterally
litigate against those claims through the fee litigation in an attempt to avoid
liability for fees.
      Furthermore, even if the district court had retained jurisdiction to
review Texas’s Shelby County argument, it is far from clear that Texas would
have automatically prevailed on the merits. See Reynoldsville Casket Co. v.
Hyde, 514 U.S. 749, 758–59 (1995) (recognizing that a new rule of law that
applies retroactively to pending cases may not automatically determine the
outcome of a case if “a previously existing, independent legal basis” can support
the relief that the district court awarded); see also Hulin v. Fibreboard Corp.,
178 F.3d 316, 332–33 (5th Cir. 1999). As the district court recognized, if Texas
had asked the district court to reconsider its interim-relief orders in light of
Shelby County, the district court could have left the orders in place based on
Plaintiffs’ Section 2 and constitutional claims. See Perry, 132 S. Ct. at 945
(Thomas, J., concurring) (contending that the preclearance regime was
unconstitutional and that the San Antonio district court should have
considered Plaintiffs’ Section 2 and constitutional challenges “in the ordinary
course”). Indeed, after Shelby County, those claims were ripe for consideration,
and Texas’s success on those claims was not guaranteed.
      Texas’s reliance on Sole v. Wyner, 551 U.S. 74 (2007), is misplaced. In
Sole, the Court held that a plaintiff who won a preliminary injunction but then
lost at final judgment was not a prevailing party and could not recover
attorneys’ fees. See id. at 83–86. The Court’s holding, however, was limited to
                                         13
   Case: 14-50042     Document: 00512972659         Page: 14   Date Filed: 03/17/2015



                                     No. 14-50042
the procedural circumstances in Sole. The Court explained that “[p]revailing
party status . . . does not attend achievement of a preliminary injunction that
is reversed, dissolved, or otherwise undone by the final decision in the same
case.” Id. at 83 (emphasis added).
      Unlike Sole, the preliminary relief that Plaintiffs won in the district
court was never “reversed, dissolved, or otherwise undone by the final decision
in the same case.” Id. (emphasis added). Nor could it have been undone based
on the Section 5 claim alone. The San Antonio district court never had
jurisdiction to address the merits of the Section 5 claim, which was within the
exclusive jurisdiction of the district court in D.C. A preliminary injunction and
a permanent injunction based on the Section 5 claim therefore, in the unusual
posture of this case, could not come from the same court “in the same case.” Id.
      Of course, this lawsuit not only concerned Section 5, but also Section 2
and the Constitution. And to be sure, rather than adopt the district court’s
interim plan, Texas could have litigated this case to final judgment on these
remaining claims. It chose not to. Thus, because Plaintiffs’ preliminary relief
was never superseded or undone by a later order, this case is much more
analogous to the issue that Sole expressly declined to address: “whether, in the
absence of a final decision on the merits of a claim for permanent injunctive
relief, success in gaining a preliminary injunction may sometimes warrant an
award of counsel fees.” Id. at 86.
      The crucial question then becomes whether the preliminary relief
Plaintiffs won in the district court was sufficient to trigger prevailing-party
status. This court addressed this issue most recently in Dearmore v. Garland,
519 F.3d 517 (5th Cir. 2008). In Dearmore, this court held that a plaintiff who
secured a preliminary injunction against a municipal ordinance could still
recover attorneys’ fees when the city later mooted the case by amending the
contested ordinance. Id. at 519–20, 524–26. The court emphasized that “[t]he
                                         14
    Case: 14-50042       Document: 00512972659         Page: 15     Date Filed: 03/17/2015



                                      No. 14-50042
fact that [the plaintiff] never obtained a final judgment on the merits does not
affect our ruling, as a final judgment is not required.” Id. at 526. Instead, as in
this case, the district court in Dearmore entered a final judgment dismissing
the case as moot and simultaneously found that the plaintiff was a prevailing
party entitled to attorneys’ fees and costs. Id. at 520. In affirming the district
court’s prevailing-party finding, this court established that, to qualify as a
prevailing party in a preliminary-injunction context, a plaintiff:
        (1) must win a preliminary injunction, (2) based upon an
        unambiguous indication of probable success on the merits of the
        plaintiff’s claims as opposed to a mere balancing of the equities in
        favor of the plaintiff, (3) that causes the defendant to moot the
        action, which prevents the plaintiff from obtaining final relief on
        the merits.
Id. at 524. 10 Although this court stated that the Dearmore test “is only
applicable in the limited factual circumstances” that the court confronted in
Dearmore, id. at 526 n.4, the test provides persuasive guidance for resolving
the unique fee issue presented here.
        Plaintiffs satisfy all but one of the Dearmore requirements. On the first
Dearmore prong, both of the orders that granted relief to Plaintiffs—the
September 29, 2011 order enjoining the 2011 plan and the February 28, 2012
order        implementing   the   interim     plan—were       functionally     similar    to
preliminary injunctions. Although the district court labeled the September 29
injunction as “permanent,” it was preliminary in effect, given the D.C. district
court’s pending preclearance review. The district court’s February 28 interim-
relief order also operated as a preliminary injunction. Although the district



         As Dearmore recognized, only the Fourth Circuit disagrees with this approach for
        10

determining prevailing-party status after the issuance of a preliminary injunction. See 519
F.3d at 526 n.4; see also Smyth v. Rivero, 282 F.3d 268, 276–77 (4th Cir. 2002) (holding
categorically that preliminary injunctions do not trigger prevailing-party status because the
merits inquiry in that context is “necessarily abbreviated”).
                                             15
    Case: 14-50042    Document: 00512972659     Page: 16   Date Filed: 03/17/2015



                                 No. 14-50042
court later characterized this interim plan as “essentially a judicially approved
settlement or consent decree,” the relief ordered was not a final settlement of
the litigation. Instead, the relief was temporary: it only applied to the 2012
election.
      Plaintiffs likewise satisfy the third Dearmore requirement. The district
court’s implementation of the interim plan caused Texas to repeal its 2011 plan
and to adopt the interim plan in its place, thereby mooting the lawsuit and
preventing Plaintiffs from obtaining final relief on the merits of their claims.
Legislative history confirms that the Texas Legislature adopted the interim
plan in part to “diminish the expense of further time and money by all parties
in Texas’ ongoing redistricting litigation.” S.B. 2 § 2(3)(A). Making the causal
link more apparent, Texas not only repealed the 2011 plan, but it also adopted
the district court’s interim plan (Plan S172) without change.
      It is the second Dearmore requirement that Plaintiffs fail to satisfy.
Dearmore does not apply here because the district court in Dearmore analyzed
the merits of that particular controversy. As this court emphasized, it was
crucial that the preliminary injunction in Dearmore was “based upon an
unambiguous indication of probable success on the merits of the plaintiff’s
claim.” 519 F.3d at 524 (emphasis added); see also Hutchinson ex rel. Julien v.
Patrick, 636 F.3d 1, 10–11 (1st Cir. 2011) (explaining that a court-approved
settlement falling short of a formal consent decree must be based on a
“sufficient appraisal of the merits” to trigger prevailing-party status). Here,
however, the district court’s analysis did not touch the merits of the Section 5
claim in any way. Instead, all the district court had jurisdiction to do was to
defer to the district court in D.C. Before issuing the September 29 injunction,
the district court was faced with a simple threshold question that required a
“yes” or “no” answer: had Texas’s 2011 plan been approved in D.C.? Even when
that answer was “no,” the next level of analysis still did not address the merits
                                       16
    Case: 14-50042    Document: 00512972659      Page: 17   Date Filed: 03/17/2015



                                  No. 14-50042
of Plaintiffs’ Section 5 claim. Only the D.C. district court could assess the
merits of a Section 5 challenge, and the Supreme Court “ha[s] made clear that
other district courts may not address the merits of [Section] 5 challenges.”
Perry, 132 S. Ct. at 942. When drafting an interim plan, a local district court
“must therefore be careful not to prejudge the merits of the preclearance
proceedings. The court should presume neither that a State’s effort to preclear
its plan will succeed nor that it will fail.” Id. Thus, when the district court
issued the February 28 interim-relief order, the district court was only
permitted to determine whether Plaintiffs’ Section 5 claim was “not
insubstantial.” Id. That inquiry did not involve merits analysis, and it
therefore fell short of the searching (albeit preliminary) merits inquiry
required to find prevailing-party status under Dearmore.
      The district court’s orders implementing the interim plan reinforce the
conclusion that the relief Plaintiffs won does not satisfy Dearmore. First, in
issuing the interim plan, the district court emphasized that the plan “[was] not
a final ruling on the merits of any claims asserted by the Plaintiffs in this case
or any of the other cases associated with this case.” Likewise, the plan was not
“intended to be a ruling on the merits of any claim asserted in the case pending
in the United States District Court for the District of Columbia.” Finally,
making it abundantly clear, the district court stated that “[n]othing in [its]
order explaining [the interim plan] represents a final judgment on the merits
as to any claim or defense in this case, nor does it affect any future claim for
attorney’s fees.”
      In sum, the district court could not base any Section 5 interim relief upon
“an unambiguous indication of probable success on the merits.” Dearmore, 519
F.3d at 524. As a result Plaintiffs failed to obtain judicially-sanctioned relief
sufficient to achieve prevailing-party status. We therefore hold that Plaintiffs


                                       17
   Case: 14-50042     Document: 00512972659     Page: 18   Date Filed: 03/17/2015



                                 No. 14-50042
did not acquire prevailing-party status based on their Section 5 or
malapportionment claims.
      B. Section 2 and Constitutional Claims
      Plaintiffs’ Section 2 and constitutional claims also do not trigger
prevailing-party status. Of course, under Perry v. Perez, both of these claims
could have been analyzed under the traditional preliminary-injunction
standard, potentially bypassing the Dearmore problem that arises for
Plaintiffs’ Section 5 claim. See 132 S. Ct. at 942. Here, however, because the
district court never evaluated Plaintiffs’ Section 2 or constitutional claims,
those claims are also not within Dearmore’s recognition of prevailing-party
status. Although the district court’s February 28, 2012 interim-relief order
references the preliminary-injunction standard that governed these claims, it
did not apply that standard. Indeed, in the district court’s March 19 order, it
emphasized that it only applied the “not insubstantial” standard for the
Section 5 claim; it never mentioned Section 2 or the preliminary-injunction
standard. As the order explains, the district court “limited [its] changes in the
State’s enacted [2011] plan to those aspects of the plan ‘that stand a reasonable
probability of failing to gain § 5 preclearance.’” Finally, in its order awarding
fees, the district court disavowed ruling on the Section 2 and constitutional
claims. It noted “the longstanding judicial policy of avoiding unnecessary
decision of important constitutional issues” and confirmed that it “did not need
to consider whether Plaintiffs had demonstrated a substantial likelihood of
success on the § 2 and Fourteenth Amendment claims because those claims
were also remedied through implementation of the § 5 interim remedy.”
      Altogether, the district court’s orders demonstrate that Plaintiffs never
secured judicially-sanctioned relief on their Section 2 and constitutional
claims. Although Texas eventually adopted the interim plan that remedied
(and therefore mooted) these claims, this relief was not judicially sanctioned.
                                       18
    Case: 14-50042    Document: 00512972659      Page: 19    Date Filed: 03/17/2015



                                  No. 14-50042
From a fees perspective, given Buckhannon and the Supreme Court’s rejection
of the catalyst theory that we had endorsed, this means that Plaintiffs were
not prevailing parties on either the Section 2 or the constitutional claims. See
Buckhannon, 532 U.S. at 600 (holding that a party that has failed to secure
judicially-sanctioned relief, “but has nonetheless achieved the desired result
because the lawsuit brought about a voluntary change in the defendant’s
conduct,” is not a “prevailing party”).
      Resisting this conclusion, Plaintiffs assert that fee-eligible claims that
are not addressed because of constitutional avoidance can nevertheless support
a fee award. In support of this argument, Plaintiffs rely primarily on this
court’s opinion in Southwestern Bell Telephone Co. v. City of El Paso, 346 F.3d
541 (5th Cir. 2003). In that case, the plaintiff asserted both a § 1983 claim and
a state-law claim. Id. at 544. Only the § 1983 claim was eligible for fees under
42 U.S.C. § 1988. The district court decided the pendent state-law claim in
favor of the plaintiff, but it did not reach the § 1983 claim. See id. at 550.
Because it did not resolve the fee-eligible § 1983 issue, the district court denied
the plaintiff’s § 1988 fee request. Id. at 544–45. On appeal, this court reversed,
holding that even though the district court did not decide the fee-eligible § 1983
claim, the pendent state-law claim could still support a fee award under § 1988
because the § 1983 claim was “substantial” and the successful state-law claim
arose out of a “common nucleus of operative facts.” Id. at 551.
      Southwestern Bell is inapplicable here because even when a district court
exercises constitutional avoidance on a fee-eligible claim, plaintiffs still must
secure judicially-sanctioned relief that entitles them to fees. Cf. Buckhannon,
532 U.S. at 605 (rejecting the catalyst theory); Bailey v. Mississippi, 407 F.3d
684, 690 (5th Cir. 2005) (reversing award of attorneys’ fees for the plaintiffs
because the district court improperly relied on the catalyst theory to award
fees). Transposing the Southwestern Bell scenario to the claims in this case,
                                          19
    Case: 14-50042     Document: 00512972659     Page: 20    Date Filed: 03/17/2015



                                  No. 14-50042
Plaintiffs’ Section 2 and constitutional claims were the fee-eligible claims that
the district court avoided deciding. These claims were surely “substantial.” See
Sw. Bell, 346 F.3d at 551 n.43 (explaining that the substantiality test is
satisfied as long as the “issue raised in the fee claim [is] not . . . wholly
insubstantial, obviously frivolous, plainly insubstantial or obviously without
merit” (internal quotation marks and citation omitted)). These claims also
arose from the same nucleus of operative facts as the Section 5 claim. The
analogy falls apart, however, when comparing the resolution of the pendent
claims in the two cases. In Southwestern Bell, the district court resolved the
plaintiff’s pendent state-law claim on the merits, granting summary judgment
for the plaintiff. Id. at 544–45. The plaintiff therefore won judicially-sanctioned
relief. In contrast, Plaintiffs’ pendent claim here—the Section 5 claim—was
never resolved on the merits in the district court, nor could it have been.
Indeed, as discussed above, the interim relief that the district court awarded
on the Section 5 claim did not trigger a fee award. Therefore, because
Southwestern Bell cannot apply here without invoking the discredited catalyst
theory, Plaintiffs’ Section 2 and constitutional claims do not support an award
of attorneys’ fees.
      In the end, Plaintiffs’ failed to achieve judicially-sanctioned relief that
sufficiently addressed the merits of any of their claims. Plaintiffs were
therefore not prevailing parties, and the district court erred in awarding
Plaintiffs attorneys’ fees.
      II.    Vacatur
      Finally, in addition to its arguments against prevailing-party status,
Texas requests that this court vacate the two orders on which the district court
based its prevailing-party determination: the September 29, 2011 injunction
enjoining the 2011 plan and the February 28, 2012 order imposing the interim
plan for the state’s 2012 Senate election. In support of this request, Texas cites
                                        20
    Case: 14-50042    Document: 00512972659      Page: 21    Date Filed: 03/17/2015



                                  No. 14-50042
two developments: the Supreme Court’s decision in Shelby County and the
mootness that arose in the lawsuit after Texas repealed the 2011 plan.
      We need not resolve this issue because Texas never asked the district
court for this relief. Although Texas believes that Shelby County compelled the
district court to vacate both of these orders, Texas did not return to the district
court to seek vacatur after Shelby County came down. Instead, it repealed the
2011 plan and adopted the district court’s interim plan in its place, thus
mooting Plaintiffs’ lawsuit. As a result, the district court never considered
whether Shelby County required it to vacate the interim plan or the injunction,
or instead whether Section 2 and the Constitution could have independently
supported that relief. Texas only sought vacatur on appeal to fortify its position
against attorneys’ fees. That request came too late, and we will therefore not
consider it. See Fruge v. Amerisure Mut. Ins. Co., 663 F.3d 743, 747 (5th Cir.
2011) (per curiam) (“Failure to raise an argument before the district court
waives that argument . . . .”).
      Mootness likewise does not require vacatur of the interlocutory orders.
On this point, Texas argues that its request for a jurisdictional dismissal
necessarily included a request that the district court vacate all previous
interim-relief orders. Texas provides no legal authority supporting its
argument, as the two cases it cites are inapposite. See Avitts v. Amoco
Production Co., 53 F.3d 690, 694 (5th Cir. 1995) (per curiam); Shirley v.
Maxicare Tex., Inc., 921 F.2d 565, 568 (5th Cir. 1991) (per curiam). In both
cases, the district court already lacked subject-matter jurisdiction at the time
the challenged orders were entered. Here, by contrast, the district court had
jurisdiction when it entered the interim-relief orders; it was only later, after
Texas repealed the 2011 plan, that the case became moot and eliminated the
district court’s jurisdiction over the remaining issues in the lawsuit. Therefore,
jurisdictionally speaking, the district court had authority to enter both orders.
                                        21
   Case: 14-50042     Document: 00512972659      Page: 22   Date Filed: 03/17/2015



                                  No. 14-50042
      In sum, because Texas’s request to vacate the interlocutory orders is
immaterial in light of our decision to reverse Plaintiffs’ attorneys’ fee award on
other grounds, and because Texas never asked the district court for such relief,
this court need not vacate either interim-relief order.
                                CONCLUSION
      For the foregoing reasons, we conclude that the district court erred in
declaring Plaintiffs prevailing parties and granting them attorneys’ fees. We
therefore REVERSE the district court’s fee order.




                                       22